NUMBER 13-13-00498-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

RITO SALAS AND
ERICA SOLIZ,                                                                Appellants,

                                            v.

MARIA MORENO,                                       Appellee.
____________________________________________________________

              On appeal from County Court at Law
                     of Bee County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
                 Memorandum Opinion Per Curiam

      The appellants’ brief in the above cause was due on October 21, 2013. On

November 18, 2013, appellants filed a one page brief. The brief failed generally to

comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1.

      On December 12, 2013, and January 16, 2014, the Clerk of the Court notified

appellants that the brief failed generally to comply with Rules 9.4 and 38.1 as required by
Texas Rules of Appellate Procedure. Appellants were directed to file an amended brief

in compliance with the Texas Rules of Appellate Procedure within ten days of the date of

the letter, and notified that if the Court received another brief that did not comply, the

Court may strike the brief, prohibit appellants from filing another, and proceed as if

appellants had failed to file a brief, under which circumstances the Court may affirm the

judgment or dismiss the appeal.        See id. 38.9(a), 42.3(b),(c).      Appellants failed to

respond to the Court’s notice.

       Pro se litigants are held to the same standards as licensed attorneys, and they

must therefore comply with all applicable rules of procedure. Mansfield State Bank v.

Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978). If the appellate court determines that the

briefing rules have been flagrantly violated, it may require a brief to be amended,

supplemented, or redrawn.        TEX. R. APP. P. 38.9(a).      If the appellant does not file

another brief that complies with the rules of appellate procedure, the appellate court may

strike the brief, prohibit the party from filing another, and proceed as if the party had failed

to file a brief. Id. Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an

appellant has failed to file a brief, the appellate court may dismiss the appeal for want of

prosecution.

       Accordingly, we strike appellants’ non-conforming brief and order the appeal

DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a), 38.9(a),

42.3(b)(c).

                                                                  PER CURIAM

Delivered and filed the
13th day of March, 2014.

                                               2